DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on April 6, 2021 have been received and entered. Claim 43 has been amended, while claims 1-42 and 48 have been canceled. Claims 43-47, 49-51 and 52 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 43-51 (group IV) in the reply filed on December 14, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 25-42 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2020.
Priority
This application is a Divisional application of US application no 13/661,618 filed on 10/26/2012, which claims priority from US provisional application no 61/552,581 filed on 10/28/2011.
Claims 43-47, 49-51 and 52 are under consideration. 

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 does not reasonably provide enablement for using a viral particle comprising a construct to increase dopamine in any subject having any condition and/or intended to treat any condition,  or using any other route of administration such that dopamine is expressed in subject at adequate level intended to treat any condition including PD. .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant disagree with the rejection arguing claim 43 is amended to specify that the construct is delivered to the brain of the subject via injection or infusion. Claim 52 further specifies that the construct is delivered to the putamen of the subject. To the extent that the enablement rejection is based on the use of “any nucleic acid construct,” claim 43 has been amended to specify that the nucleic acid construct is comprised in a viral vector. Applicant assert that first point underpinning the enablement rejection argues that claim 43 recites a method for producing dopamine in a subject; it does not recite or require correction or treatment of any pathology. Applicant argues that office cannot read extraneous requirements into the claims that are not recited. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that previous office action explicitly recognized that claim are directed to a method for producing dopamine in a subject, however, the guidance provided in the specification for inducing in vivo dopamine synthesis is only limited to treating and/or preventing a neurodegenerative disease in a subject (see para. 199-205 of the published application).  It is relevant to point out that dependent claim 44 requires method of producing dopamine in subject having Parkinson’s disease (claim 44) in cells of CNS. Therefore, method as claimed are directed to increasing dopamine, however, they are intended for treating condition associated with dopamine deficiency. The enablement issue raised in the office action pertains to the breadth of viral particle used to increase dopamine in subject having condition of any etiology and pathology subsequently limiting to Parkinson’s disease (PD). Therefore, an analysis of breadth of viral particle comprising the construct correlating the local expression/secretion of TH, CHI and AADC in cells of CNS of subject having any neurodegenerative disease including PD by delivering transgene incorporated in any viral particle comprising nucleic acid construct of the invention is proper. As stated in previous office action, prior art recognized gene therapy using different vector continue to be unpredictable. The state of the art at the time of filing of instant application reported use of separate AAV vectors to transfer three of the critical dopamine biosynthesis genes together as required by claims directly to striatal cells, however, use of a single AAV vector to deliver all the three gene together has not been achieved due to the packaging constraints of these AAV vectors (see Jarraya et al page 2, col. 1, para. 1). Axelsen et al (Journal of Parkinson’s Disease 8 (2018) 195–215) in a post filing art also recognize that the delivery of all three genes represents a hurdle, as the three enzymes combined are too big to fit into a single AAV genome. MPEP2163.05(a) states “ If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)”. Thus, use of any viral particle comprising a construct containing nucleic acid encoding there protein to improve dopamine in subject having known or known etiology and/or pathology would be unpredictable. In the instant case, neither prior art nor instant specification provide any guidance with respect to delivering all the three genes TH, AADC and GTP-CFI1 using a single vector under in vivo condition other than self-inactivating (SIN), tricistronic EIAV vector genome to make and use the invention to improve production of dopamine intended to treat PD. The art of record further teaches unpredictable expression pattern even with use of multicistronic lentiviral vectors to express TH, AADC and GTP-CFI1 as potential therapeutic agents for treatment of PD (Azzouz et al., J. Neurosci., 2002, Vol. 22(23), 
In response to applicant’s argument that claims have been amended to specify that the construct is delivered to the brain of the subject via injection or infusion, it should be noted that breadth of the claims embrace delivering via injection to the brain of  subject TH, AADC and GTP-CFI1 delivered via any or all route of administration (i.e intramuscular, intravenous.). The art teaches transduction of target cells, type of target cells and choice and/or characteristics of delivery vectors, route and site of delivery are some of the important determinant that influence the expression upon administration of any DNA based viral. Prior to instant invention, Soudais, et al (FASEB J., 2004, 18(2): 391-3), teaches that the blood-brain barrier and the complex and fragile neural circuitry create a formidable challenge for the treatment of any diseases of CNS. Soudais et al disclose that the blood-brain-barrier is one such barrier to the sufficient transduction of enough cells by any particular method except direct injection in said subject (emphasis added).  In the instant case, specification does not provide any guidance with respect to any other method that suggest that administration of nucleic acid viral vector via any route to  the brain that includes intravenous infusion or injection would result in transduction in cells of CNS by crossing the blood-brain-barrier to improve dopamine in a subject in need thereof . In the instant case, applicant has provided no evidence other than a direct administration of LV to putamen of the subject in need thereof resulting in expression of three genes. 
Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of all the different titer of different viral particle with respect to testing their ability to express all the three gene TH, AADC and GTP-CFI1 from a single construct delivered via any route to the brain to improve dopamine in a subject intended to treat a condition, to make and use of the invention, without reasonable expectation of success..  Given, the variable and unpredictable expression pattern of different particle/vector  to deliver multiple genes together (TH, AADC and GTP-CFI1) via injection to brain and the lack of guidance provided by the specification with respect to expressing  all the three gene TH, AADC and GTP-CFI1 from a single construct other than a direct injection of EIAV comprising in vivo would require undue experimentation for one of skill in the art to make and use the invention commensurate with full scope without a reasonable expectation of success.  
On pages 5 and 6 of the applicant’s argument, applicant argues that the examples present a clear experimental evidence that a nucleic acid construct comprising sequences encoding TH, CHI, and AADC results in dopamine production in cultured neuronal cells and in improvement of symptoms in an animal model of decreased dopamine production. The presented data correlates with the production of dopamine in neuronal cells. There is no requirement for an Applicant to present evidence of enablement in multiple animal models. Nor is there any evidence of record to establish why a nucleic acid construct that produces dopamine in one animal model of dopamine deficiency would not be expected by one of skill in the art to produce dopamine in another model of deficiency. The cellular pathology of Parkinson’s disease results in decreased dopamine production. The claims recite a method for producing dopamine. The underlying pathology leading to the loss of dopamine production has nothing to do with whether the claimed nucleic acid construct, when delivered to the brain of a subject, can reasonably be expected to produce dopamine. The fallback position of the Office appears to be that gene therapy is unpredictable. That rationale might be applicable if the claims recited the treatment or prevention of a particular disease or disorder. They do not. Even then, the Patent Office is not the FDA. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicant’s argument is not commensurate with the claims. It should be noted that office action explicitly indicated enabling embodiment, however, as discussed supra, method as broadly claims in not enabled for making and using other embodiments of the invention encompassed by the instant claims that would require undue experimentation, without reasonable expectation of success. It is emphasized that while lentiviral vector and animal model were disclosed in the specification, however, unpredictability of the art with respect to lack of success in gene therapy in general and in the CNS suggest that such experimentation would not have been routine and it did not routinely succeed as evidenced from the art of record. In response to applicant’s argument that patent office is not FDA, it is emphasized that clinical approval is not equal to or necessary for enablement. However, in the instant case, each of the cited art of record discusses a technical issue pertaining to use of any viral particle as broadly claimed for producing dopamine in a subject in need thereof intended for treating  
 
Conclusion
No claimed allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widdowson et al  (US9339512, 05/17/2016), Jarraya et al (Science Transl Med. 2009, 1(2) , 1-11) ,  Kingsman et al (U.S. Patent Application Publication 20040013648, IDS), Kingsman et al (WO 98/18934, dated 05/07/1998, IDS). There is no teaching or suggestion in prior art nor one of skill in the art would have predicted, that a tricistronie construct comprising TH-linker-CHl-ires-AADC or TH-linker-CHLp- AADC in the recited order with the recited linkages could result in the superior levels of catecholamine production as reported in the present application. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632